DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 1 is allowable. The Requirement for Election of Species, as set forth in the Office action mailed on 07/02/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 07/02/2020 is withdrawn.  Claims 7-13, 15 and 18-19 are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claims 1-2, 4-13, 15, 18-19 and 21-25 are allowed.
The following is an examiner’s statement of reasons for allowance: The primary reason for allowance is that it has not been shown or reasonably suggested by the prior art to have a method of manufacturing a first composite workpiece, the method comprising: inserting a plurality of unexpanded pellets into a cavity of an uncured composite workpiece assembly including at least the first composite workpiece, the plurality of unexpanded pellets being configured to expand when a predetermined change is produced in an attribute of the plurality of unexpanded pellets; expanding the plurality of unexpanded pellets in the cavity by producing the predetermined change in the attribute of the plurality of unexpanded pellets; curing the composite workpiece assembly while the plurality of expanded pellets remain discrete from one another in the cavity; and removing the plurality of expanded pellets from the cavity of the cured workpiece assembly.
The closest prior art, TSOTSIS (US 2013/0134621), teaches a method of manufacturing a first composite workpiece, the method comprising: inserting an unexpanded expandable first element into a cavity of an uncured composite workpiece assembly including at least the first composite workpiece, the unexpanded first element being configured to expand when a predetermined change is produced in an attribute of the unexpanded first element (“As shown in FIG. 18, the hat-section 204 preform 200 may be assembled into a hat stringer 252 using a mandrel 216 that may be installed within the preform 200. The mandrel 216 may support the shape of the preform 200 during vacuum bagging and/or autoclaving and during infusion of matrix material 222. The mandrel 216 may comprise a temporary mandrel such as a removable id.); and curing the composite workpiece assembly while the expanded first element is in the cavity (id.).
However, TSOTSIS does not teach or suggest curing the composite workpiece assembly while the plurality of expanded pellets remain discrete from one another, as required by the instant claims.  Thus the instant claims are allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 1-2, 4-13, 15, 18-19 and 21-25 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODY TSUI whose telephone number is (571)272-1846.  The examiner can normally be reached on Monday - Friday, 10am- 7pm.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH S DEL SOLE can be reached on 571-272-1130.  The fax phone number for the organization where this 

/YUNG-SHENG M TSUI/Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743